DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,7,10-13,15,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200174966 A1 Szczepanik; Grzegorz P. et al. (hereinafter SZ) in view of US 20190332297 A1 Zhang; Ping et al. (hereinafter Zhang)
Regarding claim 1, SZ teaches A computer-implemented method comprising: receiving a request to transform records in a data lake that match one or more query criteria; retrieving from the data lake a plurality of data lake records that match the one or more query criteria, ( SZ [0026] The data lake system 101 may query the knowledge base 110 for records describing previously created and/or existing data lakes. The data lake system 101 may apply one or more analytics tools, cognitive learning techniques or algorithms, such as machine learning and/or data clustering, to ascertain which historical data lakes have implemented a data lake having the closest correlation with the files being received or stored by the data lake being created or registered and the optimal database engine 119 for reading, writing and updating the files. [0092] Upon creating a new operational database 123 that is being applied to a data lake, the database engine 119 and database repository 120, may be created and linked to the operational database 123. As actions upon the operational database 123 are requested by a user, administrator or data scientist having access to the operational database 123, the database engine 119 may perform the requested function and subsequently add, change, update and/or delete operational database records accordingly. Moreover, embodiments of the operational database 123 may share information with the knowledge base 110, including information about the type of database engine 119 that has been provisioned to the data lake... [0097] In accordance with the user's request, the requested file or dataset of the raw data storage 117 may be subsequently transformed by extracting one or more attributes of the file or data set via the database engine 119 and entering those attributes into a record or table maintained within the database repository 120. Records of the requested files or datasets may be queried by the user or administrator of the data lake system 101, wherein the information stored by the operational database 123 may be accessed and presented to the user. For example, by loading the requested information from the operational database 123 into the presentation layer 225 of the data lake system 101, thus displaying the requested data on a display 118 of the data lake system 101 and/or a display 118 connected or integrated into a client device 153, which may be viewable via a GUI [0109] further elaborates on the limitations [FIG. 5A-C] shows the corresponding flow chart of the limitations)										the plurality of data lake records including a first data lake record and a second data lake record, the first data lake record being associated with a designated data lake record identifier and a first timestamp identifying when the first data lake record was created, the second data lake record being associated with the designated data lake record identifier and a second timestamp identifying when the second data lake record was created; ( SZ [0082] Each file type and/or any associated metadata being analyzed may have a distinct, recognizable pattern of attributes within the metadata that may be helpful for categorizing the type of data stored by each file without having to process the entire file. For example, while analyzing the metadata of the files, the analysis module 112 can identify timestamp information associated with the file, image resolution, color depth, date of creation, geolocation, or other distinct information. Information such as this type of metadata may help categorize the file being analyzed by the analysis module 112 as an image or video file. [0104] In step 505 of algorithm 500, the analysis module 112 of the analytics engine 109 may analyze and parse through the metadata of each incoming file (whether embedded within the file itself or associated with the file as a separate metadata file). Examples of metadata may include descriptions or attributes about the incoming file (file type, author, date created, length, resolution, file size, etc.) metatags or keywords identifying themes of the file or words that may be referenced by the document repeatedly throughout, timestamps, file structures and other evidence that may help identify a type of file or category the file may be classified as, without having to fully process or extract the data from the file. The analysis module 112 may annotate or tag files with keywords or descriptors which may be used by the machine learning module 114 to categorize the file data or file type. [19,23,86-87] further elaborate on the use of metadata with the files) SZ teaches a plurality of files/records with a plurality of different and same timestamps/metadata										SZ lacks explicitly teaching generating a transformed data lake record based on the first data lake record when it is determined that the first time stamp precedes the second timestamp and transmitting the transformed data lake record to a downstream data service.													While SZ teaches a data lake record (para. 26) with a first and second timestamp (para. 104) it does not explicitly teach generating a record based on one timestamp coming before another.											However Zhang teaches generating a transformed data lake record based on the first data lake record when it is determined that the first time stamp precedes the second timestamp and transmitting the transformed data lake record to a downstream data service. The data lake record has already been established by SZ, Zhang is being brought in to show that comparing two timestamps and then performing a corresponding change and transfer of data based on the comparison of those two timestamps is an obvious addition ( Zhang [0038]compare a timestamp on the configuration file 230 being transferred with another timestamp on a corresponding configuration file in the updates sub-directory 244 of the other data storage node 111, thereby determining whether or not the configuration file 230 being transferred is a new or newly updated file. In the event the configuration file 230 is determined to be a new or newly updated file based on the comparison of the respective file timestamps, the background process can proceed with the transfer of the configuration file 230 to synchronize the contents of the updates directories 244 on the respective storage nodes. Otherwise, if the configuration file 230 is determined not to be a new or newly updated file, then the background process may terminate the transfer of the configuration file 230. [10&42] further elaborate on the timestamp comparison methods)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the timestamp comparison methods of Zhang with the data lake system of SZ in order to have a system which can utilize timestamps as parameter to better update the system and ultimately create a better user experience by integrating time as a parameter in the systems output ( Zhang [0038]compare a timestamp on the configuration file 230 being transferred with another timestamp on a corresponding configuration file in the updates sub-directory 244 of the other data storage node 111, thereby determining whether or not the configuration file 230 being transferred is a new or newly updated file. In the event the configuration file 230 is determined to be a new or newly updated file based on the comparison of the respective file timestamps, the background process can proceed with the transfer of the configuration file 230 to synchronize the contents of the updates directories 244 on the respective storage nodes. Otherwise, if the configuration file 230 is determined not to be a new or newly updated file, then the background process may terminate the transfer of the configuration file 230. [10&42] further elaborates on the timestamp comparison methods)			
Corresponding system claim 13 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (SZ [FIG.6] Device with processor(s) and memory)
Corresponding product claim 18 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (SZ [130-134] computer readable medium capable of reading and executing instructions)										
Regarding claim 3, the combination of SZ and Zhang teach The computer-implemented method recited in claim 1, wherein the designated data lake record identifier is associated with a third data lake record corresponding with an update request. (SZ [0027]  a data lake system 101 may be managing a plurality of different types of file types and data categories. Under such circumstances, more than one operational database 123 may be needed to manage the different file types and data categories and thus the data lake system 101 may consult the knowledge base 110 to identify an operational database 123 to manage each file type or category of data being stored based on one or more of the historical data lakes that have historically managed the same types of files and data [0082] Each file type and/or any associated metadata being analyzed may have a distinct, recognizable pattern of attributes within the metadata that may be helpful for categorizing the type of data stored by each file without having to process the entire file. For example, while analyzing the metadata of the files, the analysis module 112 can identify timestamp information associated with the file, image resolution, color depth, date of creation, geolocation, or other distinct information. Information such as this type of metadata may help categorize the file being analyzed by the analysis module 112 as an image or video file.[0087] identify common attributes of metadata between each of the files streamed to or stored by the raw data storage 117. Examples of unsupervised machine learning may include self-organizing maps, nearest-neighbor mapping, k-means clustering, and singular value decomposition [0092] Upon creating a new operational database 123 that is being applied to a data lake, the database engine 119 and database repository 120, may be created and linked to the operational database 123. As actions upon the operational database 123 are requested by a user, administrator or data scientist having access to the operational database 123, the database engine 119 may perform the requested function and subsequently add, change, update and/or delete operational database records accordingly.[0097] user's request, the requested file or dataset of the raw data storage 117 may be subsequently transformed by extracting one or more attributes of the file or data set via the database engine 119 and entering those attributes into a record or table maintained within the database repository 120 [19,23,86,104] further elaborate on the use of metadata with the files)
Corresponding system claim 15 is rejected similarly as claim 3 above
Corresponding product claim 20 is rejected similarly as claim 3 above
Regarding claim 5, the combination of SZ and Zhang teach The computer-implemented method recited in claim 1, wherein the designated data lake record identifier is associated with a third request to delete the first data lake record, and wherein the third data lake record is associated with a third timestamp ( SZ [0090] A database engine 119 may refer to an underlying software component or module that an operational database 123 may use to create, read, update and delete data from database records, which may be stored (for example, as tables) within the database repository 120. Embodiments of the database engine 119 may process the raw data stored as files in the raw data storage 117 upon request for further processing by a user, administrator and/or data scientist operating the data lake system 101. The database engine 119 may extract one or more attributes about the file from the data stored within the file, generate a new database entry (also referred to as a "record") and populate one or more fields of the database entry with the data stored by the file having data extracted.   [0092] Upon creating a new operational database 123 that is being applied to a data lake, the database engine 119 and database repository 120, may be created and linked to the operational database 123. As actions upon the operational database 123 are requested by a user, administrator or data scientist having access to the operational database 123, the database engine 119 may perform the requested function and subsequently add, change, update and/or delete operational database records accordingly. ) SZ teaches a plurality of files/records with a plurality of different and same timestamps/metadata
Regarding claim 7, the combination of SZ and Zhang teach The computer-implemented method recited in claim 1, wherein a designated one of the data lake partition identifiers is associated with a pointer to a file in the data lake (SZ [0023] Embodiments of data lake systems 101 described herein may generate a file list describing each file being streamed to the data lake or stored by the data lake. One or more tools may be used to inspect and analyze the stream of incoming files and/or analyze each of the files currently stored by the data lake. In particular, the tools may analyze the files for metadata or separate metadata files which may be associated with the files being analyzed. The term "metadata" may refer to data that describes the file's data being streamed or stored by the data lake. The metadata may be embedded within the files being analyzed in some embodiments, or in other embodiments, the metadata may be ingested into the data lake as a separate metadata file which may include a pointer or other methods for associating metadata files with the files ingested by the data lake.  [19,23,86-87] further elaborate on the use of metadata with the files)
Regarding claim 10, the combination of SZ and Zhang teach the computer-implemented method recited in claim 1, wherein the data lake records are stored in one or more third-party cloud computing storage system (SZ [0002] A data lake is a data-centered architecture featuring a repository capable of storing vast quantities of data in various formats. Data from webserver logs, databases, social media, and third-party data is ingested into the data lake. Curation takes place through capturing metadata, making the data available in a data catalog. A data lake can hold data in an unstructured manner. There may not be a hierarchy or organization to the storage of individual pieces of data ingested into the data lake. The data held by the data lake is not processed or analyzed upon ingestion into the data lake. Instead, a data lake accepts and retains data from a plurality of data sources, supports a broad array of data types and applies a schema to the data once the data is ready to be used.  [0041] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi -tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter).
Regarding claim 11, the combination of SZ and Zhang teach The computer-implemented method recited in claim 1, wherein the data lake is accessible via an on-demand computing services environment providing computing services to a plurality of organizations via the internet (SZ  [0033] Referring to the drawings, FIGS. 1a-4 depict diagrams of a computing environment 100, 180, 190, 200, 280, 350, capable of recommending and/or provisioning an operational database 123 to a data lake, and/or sorting incoming files to a data lake having an operational database 123 best suited for managing the files, in accordance with the embodiments of the present disclosure. Embodiments of computing environment 100, 180, 190, 200, 280, 350 may include a plurality of computer systems and devices interconnected via a computer network 150, such as a data lake system 101a, 101b . . . 101n (referred herein referred to individually or plurality as "data lake system 101") , analytics system 130, a plurality of client devices 153a . . . 153n (hereinafter referenced collectively as "client device 153"), network accessible hardware such as a network accessible repository ... [36-40,67] further elaborate on the internet and computing services [FIG.3] shows a visual of the system connected to the internet, plurality of organizations/entities, and an on-demand environment)
Regarding claim 12, the combination of SZ and Zhang teach the computer-implemented method recited in claim 11, wherein the computing services environment includes a multitenant database that stores information associated with the plurality of organizations. (SZ  [0033] Referring to the drawings, FIGS. 1a-4 depict diagrams of a computing environment 100, 180, 190, 200, 280, 350, capable of recommending and/or provisioning an operational database 123 to a data lake, and/or sorting incoming files to a data lake having an operational database 123 best suited for managing the files, in accordance with the embodiments of the present disclosure. Embodiments of computing environment 100, 180, 190, 200, 280, 350 may include a plurality of computer systems and devices interconnected via a computer network 150, such as a data lake system 101a, 101b . . . 101n (referred herein referred to individually or plurality as "data lake system 101") , analytics system 130, a plurality of client devices 153a . . . 153n (hereinafter referenced collectively as "client device 153"), network accessible hardware such as a network accessible repository 155, and one or more computer systems maintaining a data source 151a . . . 151n (hereinafter referenced collectively as "data source 151") capable of streaming structured data, semi-structured data and unstructured data to the data lake system ...  [0041] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction [94-99] further elaborate [FIG. 1 and 3] show a visual of the system )
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200174966 A1 Szczepanik; Grzegorz P. et al. (hereinafter SZ) in view of US 20050086270 A1 Shimizu, Tomoyuki et al. (hereinafter Shimizu) and US 20060155945 A1; McGarvey; John Ryan (McGarvey)
Regarding claim 4, the combination of SZ and Zhang teach The computer-implemented method recited in claim 3, wherein the third data lake record is associated with 											the combination lack explicitly teaching a third timestamp that precedes the second timestamp, and wherein the first timestamp precedes the third timestamp 		However McGarvey helps teach a third timestamp that precedes the second timestamp, and wherein the first timestamp precedes the third timestamp. ( McGarvey [0046] Returning again to step 506, if the original source timestamp does not equal the original target timestamp thus indicating that a replication conflict has occurred, a comparison of the source original timestamp, the target original timestamp and the source updated timestamp is made (step 510). Particularly, a comparison of the source original, source updated, and target original timestamps are made to determine if the target original timestamp is both greater than the source original timestamp and less than the source updated timestamp. If the target original timestamp is both greater than the source original timestamp and less than the source updated timestamp thus indicating that the source has the most recent version of the entry, the target returns a request for a "refresh" to be performed on the target by the source (step 512). On receipt of the refresh request, the source sends an Add command for the entire modified entry to the target (step 514), and generates a log record of the conflict between the source and target as well as a record of the refresh operation performed (step 516). On receipt of the add command, the target once again compares timestamps to determine if a change has occurred to the entry with a timestamp later than the refreshed record (step 517). Particularly, the target original timestamp is compared with the source updated timestamp. If the target original timestamp is less than the source updated timestamp, the add of the refreshed entry is rejected, and the replication routine exits according to step 530. If the target original timestamp is determined to be greater than the source updated timestamp at step 517, the target removes the corresponding entry from the data store at the target, adds the source updated entry to the target data store, and logs the replaced entry (step 518). The replication routine then exits according to step 530. ) SZ teaches a plurality of files/records with a plurality of different and same timestamps/metadata				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of McGarvey in order to further facilitate data access and improve efficiency ( McGarvey   [0002] The present invention relates generally to an improved data processing system and in particular to a method and apparatus for resolving a replication conflict in a multi-mastered data processing system. [0004] In many data processing system environments, client applications must have uninterrupted read and write access to a directory data service. It such environments, it is advantageous if no single point of failure or network link outage may cause a loss of data access. To facilitate such data access, databases and other data stores are often replicated such that multiple data server replicas are accessible by clients. Replicas may be read-only or read-write. Read-write replicas are called masters. Multiple masters are frequently used to facilitate write access to the data that is not interrupted by any single point of failure. [0007] Thus, it would be advantageous to provide an efficient technique for resolving a replication conflict in a multi-mastered data processing system. It would be further advantageous to provide a technique for resolving a replication conflict between multiple data masters in a data processing system while preserving data that is replaced during a replication conflict resolution operation [0008] The present invention provides a method, computer program product, and a data processing system for performing data replication in a multi-mastered system. A first data processing system receives a replication command generated by a second data processing system. A reliable and efficient means)
Corresponding system claim 16 is rejected similarly as claim 4 above
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200174966 A1 Szczepanik; Grzegorz P. et al. (hereinafter SZ) in view of US 20190332297 A1 Zhang; Ping et al. (hereinafter Zhang) and US 20150120656 A1; Ramnarayanan; Jagannathan et al. (hereinafter Ramn)
Regarding claim 6, the combination of SZ and Zhang teach The computer-implemented method recited in claim 5, wherein the first data lake record			The combination lack explicitly teaching is flagged for deletion after a designated period of time has elapsed after the third timestamp							However Ramn helps teach record is flagged for deletion after a designated period of time has elapsed after the third timestamp ( Ramn [0043] As described, metadata files that are created as a result of queue flushes, e.g., temporary metadata files 208(a), 208(b), and/or metadata files that are created as a result of compaction, e.g., 208(c), can be marked for deletion. For instance, temporary metadata files 208(a), 208(b) may be marked for deletion after minor compaction is performed, and the intermediate metadata files 208(c) or snapshot metadata files 208(d) can be marked for deletion after major compaction, after a threshold period of time has passed, or after all of the requested events identified in the metadata files have been performed by the system 100. Thus, a large number of expired metadata files, e.g., those metadata files that have been marked for deleted, may exist, such that deletion of the expired metadata files may be required or desirable. In some implementations, an expired metadata file can be deleted after the passing of a threshold period of time, e.g., 12 hours after it is marked as expired, or metadata files can be deleted periodically regardless of how long a particular metadata file has been expired, e.g., every 12 hours. In some implementations, the period of time with which expired metadata files can be removed from the distributed file system 106 can be configured by a user of the system 100, by a moderator of the system 100, or based on other criteria, e.g., based on the system 100 determining that it should remove one or more expired metadata files. In some implementations, expired metadata files can be deleted based on other conditions or operations, e.g., can be manually deleted by users of the system, can be deleted in response to determining a total size of expired metadata files stored at the distributed file system 106, or can be deleted based on detecting other conditions. [0085] if the minimum compaction setting specifies a total file size, existing operation log files may be compacted and entries in the log files discarded until the total file size is satisfied. The server then deletes the eligible operation log after the merging after a period of time specified by a user setting. )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Ramn in order to create a more efficient system by deleting information after a certain period. ( Ramn [0043] As described, metadata files that are created as a result of queue flushes, e.g., temporary metadata files 208(a), 208(b), and/or metadata files that are created as a result of compaction, e.g., 208(c), can be marked for deletion. For instance, temporary metadata files 208(a), 208(b) may be marked for deletion after minor compaction is performed, and the intermediate metadata files 208(c) or snapshot metadata files 208(d) can be marked for deletion after major compaction, after a threshold period of time has passed, or after all of the requested events identified in the metadata files have been performed by the system 100. Thus, a large number of expired metadata files, e.g., those metadata files that have been marked for deleted, may exist, such that deletion of the expired metadata files may be required or desirable. In some implementations, an expired metadata file can be deleted after the passing of a threshold period of time, e.g., 12 hours after it is marked as expired, or metadata files can be deleted periodically regardless of how long a particular metadata file has been expired, e.g., every 12 hours. In some implementations, the period of time with which expired metadata files can be removed from the distributed file system 106 can be configured by a user of the system 100, by a moderator of the system 100, or based on other criteria, e.g., based on the system 100 determining that it should remove one or more expired metadata files. In some implementations, expired metadata files can be deleted based on other conditions or operations, e.g., can be manually deleted by users of the system, can be deleted in response to determining a total size of expired metadata files stored at the distributed file system 106, or can be deleted based on detecting other conditions. [0085] if the minimum compaction setting specifies a total file size, existing operation log files may be compacted and entries in the log files discarded until the total file size is satisfied. The server then deletes the eligible operation log after the merging after a period of time specified by a user setting. )
Corresponding system claim 17 is rejected similarly as claim 6 above		
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200174966 A1 Szczepanik; Grzegorz P. et al. (hereinafter SZ) in view of US 20190332297 A1 Zhang; Ping et al. (hereinafter Zhang) and Armbrust et al. Delta Lake: High-Performance ACID Table Storage over Cloud Object Stores. PVLDB, 13(12): 3411-3424, 2020.DOI: https://doi.org/10.14778/3415478.3415560 (hereinafter Armbrust)
Regarding claim 8, the combination of SZ and Zhang teach The computer-implemented method recited in claim 7, wherein the pointer to the file is a partition key												the combination lack explicitly teaching a partition key in a Delta Lake change log table														However Armbrust helps teach a Delta Lake change log table (Armbrust [AB.] In this paper, we present Delta Lake, an open source ACID table storage layer over cloud object stores initially developed at Databricks. Delta Lake uses a transaction log that is compacted into Apache Parquet format to provide ACID properties, time travel, and significantly faster metadata operations for large tabular datasets (e.g., the ability to quickly search billions of table partitions for those relevant to a query). It also leverages this design to provide high-level features such as automatic data layout optimization, upserts, caching, and audit logs. Delta Lake tables can be accessed from Apache Spark, Hive, Presto, Redshift and other systems [Page 3412, col 1] elaborates on the integration of Delta lakes [3414, col 2] Shows the delta lake use in tables/transactional logs)														Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Armbrust in order to help create a more efficient system  (Armbrust [AB.] In this paper, we present Delta Lake, an open source ACID table storage layer over cloud object stores initially developed at Databricks. Delta Lake uses a transaction log that is compacted into Apache Parquet format to provide ACID properties, time travel, and significantly faster metadata operations for large tabular datasets (e.g., the ability to quickly search billions of table partitions for those relevant to a query). It also leverages this design to provide high-level features such as automatic data layout optimization, upserts, caching, and audit logs. Delta Lake tables can be accessed from Apache Spark, Hive, Presto, Redshift and other systems [page. 3414, col. 1] efficient metadata storage [Page. 3420, col.1-2] further elaborate on the efficiency)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200174966 A1 Szczepanik; Grzegorz P. et al. (hereinafter SZ) in view of  US 20190332297 A1 Zhang; Ping et al. (hereinafter Zhang) and US 20190132280 A1; Meuninck; Troy et al. (hereinafter Troy)
Regarding claim 9, the combination of SZ and Zhang teach The computer-implemented method recited in claim 1, wherein the pointer to the file 		the combination lack explicitly teaching a URI independent of a file system underlying the data lake.											However Troy helps teach a URI independent of a file system underlying the data lake (Troy [0031] In some embodiments, the internet protocol (IP) address of the resource(s) within a VPC (e.g., the data lake 122, the data lake 132, the collection of cloud applications 126A-N, the collection of cloud processors 136A-N, and/or the SS 140) may change (a)periodically. Thus, a VPC can include a VPC DNS recursor, such as the VPC DNS recursor 124 for VPCDP1 120 and the VPC DNS recursor 134 for the VPCDP2 130, that can receive and query for DNS zone changes within the VPC, such as by determining an IP address for a unique private resource uniform resource identifier (URI) that is associated with access to one or more of the resources within and/or accessible via the VPC, such as the VPCDP1 120. In some instances, a VPC DNS recursor can provide the unique private resource URI to the PE of the data resource community 110 (e.g., the proxy application 214 of the PE A 210A). Because the IP address associated with the unique private resource URI may change a VPC DNS recursor, such as the VPC DNS recursor 124, may not release or broadcast the IP address associated with the unique private resource URI for the particular resource of the data resource community 110 to data partner enterprise networks (e.g., DPEN1 202A and DPEN2 202B) in order to maintain a federated security policy. Instead, the provider edge (e.g., PE A 210A) of the data resource community 110 can advertise or otherwise provide a BGP update message informing the data partner enterprise networks (via the private network 102 connected to their respective provider edge) of application connectivity information associated with the available digital resource of the data resource community 110.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Troy in order to improve the overall functionality of the system by allowing to utilize URI in a system utilizing Data Lakes (Troy [0031] In some embodiments, the internet protocol (IP) address of the resource(s) within a VPC (e.g., the data lake 122, the data lake 132, the collection of cloud applications 126A-N, the collection of cloud processors 136A-N, and/or the SS 140) may change (a)periodically. Thus, a VPC can include a VPC DNS recursor, such as the VPC DNS recursor 124 for VPCDP1 120 and the VPC DNS recursor 134 for the VPCDP2 130, that can receive and query for DNS zone changes within the VPC, such as by determining an IP address for a unique private resource uniform resource identifier (URI) that is associated with access to one or more of the resources within and/or accessible via the VPC, such as the VPCDP1 120. In some instances, a VPC DNS recursor can provide the unique private resource URI to the PE of the data resource community 110 (e.g., the proxy application 214 of the PE A 210A). Because the IP address associated with the unique private resource URI may change a VPC DNS recursor, such as the VPC DNS recursor 124, may not release or broadcast the IP address associated with the unique private resource URI for the particular resource of the data resource community 110 to data partner enterprise networks (e.g., DPEN1 202A and DPEN2 202B) in order to maintain a federated security policy. Instead, the provider edge (e.g., PE A 210A) of the data resource community 110 can advertise or otherwise provide a BGP update message informing the data partner enterprise networks (via the private network 102 connected to their respective provider edge) of application connectivity information associated with the available digital resource of the data resource community 110.)
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page(s): 6-9):  Examiner’s response:- Applicant’s arguments, filed 5/19/2022, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190332297 A1 Zhang; Ping et al.. Also, the current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example, the term data lakes are read broadly as some sort of a database that can handle different formats of data. The examiner believes the current art can be overcome via more details on the data lakes and more details on the steps that describe these partitioning/timestamp tracking methods are tailored towards data lakes.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165 

/William B Partridge/Primary Examiner, Art Unit 2183